Citation Nr: 1826552	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

The Veteran represented by:               Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and November 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held before the undersigned in October 2017.

The issue of service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran was provided a VA hearing loss examination in April 2010.  On the authorized audiological evaluation performed at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
70
70
LEFT
10
10
30
30
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  Hearing loss for VA purposes is established.  38 C.F.R. § 3.385.  In service acoustic trauma is conceded based on the Veteran's duties as a boilerman working in a ship's engine room.

The April 2010 VA examiner opined the Veteran's hearing loss was less likely than not due to in service noise exposure.  His opinion was based on the absence of decreased hearing acuity shown on the Veteran's audiogram at separation from service.  

The Veteran submitted a September 2010 medical opinion from Dr. P, a private physician.  Dr. P. described the Veteran's noise exposure in service and noted that hearing protection was not provided by the Navy.  He discussed the Veteran's post military work of 34 years in a power plant.  The power plant work involved considerable noise exposure; however use of hearing protection was mandatory.  This examiner opined it is "as likely as not that his hearing loss . . . [was] initiated by his [noise] exposure during his time of service."  

The Board notes that normal hearing at separation is not fatal to a claim of service connection for hearing loss.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The negative etiology opinion of the VA examiner is based on the lack of in service loss of hearing acuity, which per the ruling in Ledford, is not fatal to a claim of service connection.  This opinion is of little probative value.  Dr. P. provided a medically sound opinion linking the Veteran's in service noise exposure and current hearing loss.  This opinion is of great probative value.  Accordingly, the Board finds the evidence for and against the claim is at least in a state of equipoise and service connection for BHL is warranted.


ORDER

Service connection for BHL is granted.



REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Medical evidence of record shows the Veteran suffers from a respiratory disorder.  He reports, and his service records support, that he worked around asbestos in the engine room of a Navy ship.  

A VA examination to evaluate the Veteran's respiratory conditions and assess his claim was provided in September 2011.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) and emphysema.  She determined that the diagnostic criteria for asbestosis had not been met.  The examiner opined that the Veteran's respiratory conditions were less likely than not related to his service.  She described his post service work, as a power plant operator for 34 years, as having a much greater risk of asbestos exposure than his in service duties.  She also attributed some lung impairment to the Veteran's history of smoking.  However, the examiner incorrectly described the Veteran as a fireman in service.  Her opinion fails to account for the Veteran's duties as a boilerman and his presumed asbestos exposure in the ship's engine room.  The opinion is inadequate to determine the claim because it is based on a factual error.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran submitted medical records from two private doctors.  Dr. H. noted possible asbestosis in October 2004 but did not provide an opinion as to the etiology of the disease.  

Dr. A. treated the Veteran over many years.  He also diagnosed asbestosis.  In letters of September 2012 and June 2014, he provided his opinion that the asbestosis is due to asbestos exposure in service.  However, Dr. A. did not provide any rationale or discussion to support his opinion.  He did not discuss the Veteran's exposure to asbestos after service or his use of tobacco.  As such, Dr. A's letters are insufficient to allow the Board to determine the claim.  See Stefl, supra.  

The Board is unable to determine from the current evidence of record the nature and etiology of the Veteran's respiratory disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination with a physician.  The physician should review the entire claims file.  

The physician is to determine the nature, extent, and etiology of any respiratory disorder.  The physician should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed respiratory disorder began in service, is caused by service, or is otherwise related to service, to include in-service asbestos exposure.

The physician should note that the Veteran's in service exposure to asbestosis is conceded based on his duties as a boilerman.  In rendering the requested opinion, the examiner should expressly address whether the onset and course of any diagnosed respiratory disorder is consistent with a history of asbestos exposure during service, taking into consideration the Veteran's entire pre- and post-service occupational history and asbestos exposure.  If the examiner finds that the Veteran does not have asbestosis, he or she must explain why the asbestosis diagnoses of record are not valid diagnoses.

A complete rationale should be provided for all opinions expressed. 

2.  Readjudicate the claim. If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond. Then, if warranted, return the appeal to the Board


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


